                                                                 Case 2:16-cv-02656-JAD-GWF Document 50 Filed 02/08/19 Page 1 of 3



                                                             1   MARK J. CONNOT (10010)
                                                                 KEVIN M. SUTEHALL (9437)
                                                             2   FOX ROTHSCHILD LLP
                                                                 1980 Festival Plaza Drive, Suite 700
                                                             3   Las Vegas, Nevada 89135
                                                                 Tel: 702-699-5924
                                                             4   Fax: 702-597-5503
                                                                 mconnot@foxrothschild.com
                                                             5   ksutehall@foxrothschild.com
                                                                 Attorneys for Plaintiff Cirrus Aviation Services, LLC
                                                             6
                                                             7
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9                                       DISTRICT OF NEVADA
                                                            10   CIRRUS AVIATION SERVICES, LLC,                           Case No. 2:16-cv-02656-JAD-GWF
                     1980 Festival Plaza Drive, Suite 700




                                                            11                   Plaintiff and Counter-Defendant,
                                                                                                                          MOTION TO REMOVE ATTORNEY
                         Las Vegas, Nevada 89135
Fox Rothschild LLP




                                                            12                                                            FROM ELECTRONIC SERVICE LIST
                                                                                 v.
                                                            13
                                                                 CIRRUS DESIGN CORPORATION,
                                                            14
                                                                                 Defendant and Counter-Claimant.
                                                            15
                                                            16
                                                            17           Pursuant to LR IA 11-6, FOX ROTHSCHILD LLP (“Fox”), attorneys for Plaintiff Cirrus
                                                            18   Aviation Services, LLC (“Plaintiff”), provides notice and moves for relief as follows:
                                                            19           Teodora Hrissimiro Popova is no longer associated with Fox. Fox requests that she be
                                                            20   removed as counsel for Plaintiff and the email address of tpopova@foxrothschild.com be
                                                            21   removed from the electronic service list in this case.
                                                            22           Dennis E. Hansen is no longer associated with Fox. Fox requests that he be removed as
                                                            23   counsel for Plaintiff and removed from the service list in this case.
                                                            24           Aaron Mills Scott is an attorney at Fox who appeared only in the related Minnesota
                                                            25   action. Fox requests that Mr. Scott be removed as counsel for Plaintiff and removed from the
                                                            26   service list in this case.
                                                            27   //
                                                            28   //
                                                                                                                    1
                                                                 Case 2:16-cv-02656-JAD-GWF Document 50 Filed 02/08/19 Page 2 of 3



                                                             1          Fox continues to serve as counsel for Cirrus Aviation Services, LLC. Fox requests that

                                                             2   all future correspondence, papers and future notices in this action continue to be directed to Mark
                                                             3   J. Connot and Kevin M. Sutehall.
                                                             4          DATED this 8th day of February, 2019.
                                                             5
                                                                                                                FOX ROTHSCHILD LLP
                                                             6
                                                             7
                                                             8                                                  /s/ Kevin M. Sutehall
                                                                                                                MARK J. CONNOT (10010)
                                                             9                                                  KEVIN M. SUTEHALL (9437)
                                                                                                                1980 Festival Plaza Drive, Suite 700
                                                            10                                                  Las Vegas, NV 89135
                                                                                                                Attorneys for Plaintiff Cirrus Aviation
                     1980 Festival Plaza Drive, Suite 700




                                                            11
                                                                                                                Services, LLC
                         Las Vegas, Nevada 89135
Fox Rothschild LLP




                                                            12
                                                            13
                                                            14
                                                            15
                                                            16
                                                                                      11th
                                                            17   IT IS SO ORDERED this ___ day
                                                                 of February, 2019
                                                            18
                                                            19
                                                                 _____________________________________
                                                            20   UNITED STATES MAGISTRATE JUDGE

                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
                                                                                                                 2
